Citation Nr: 0109235	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $5,733.

(The issues of entitlement to an increased disability rating 
and an earlier effective date for mitral valve abnormality 
due to rheumatic fever are addressed in a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the veteran's request for 
waiver of the recovery of an overpayment of improved 
disability pension benefits, in the calculated amount of 
$5,733, based on a finding of bad faith on the part of the 
veteran.

The veteran canceled his scheduled October 2000 personal 
hearing before a Member of the Board at the local VARO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  By letter from the RO, dated April 25, 1991, the veteran 
was informed that entitlement to VA non-service connected 
improved disability pension benefits had been established, 
effective December 1, 1990.  The letter further informed the 
veteran the award of pension was based on his reporting that 
neither he nor his spouse had any income from any source.  If 
the veteran or his spouse should start to receive Social 
Security or other income from any source, he was instructed 
to notify VA immediately so as not to create an overpayment 
of benefits.

3.  By letter from the RO, entitled "AN IMPORTANT REMINDER" 
and dated August 1, 1997, the veteran was informed that the 
amount of money that he receives from VA is based on many 
things.  Changes in income and dependents are the most 
important.  Under the heading "CHANGES IN FAMILY INCOME," 
the veteran was reminded that he should tell VA immediately 
if there is any change in his income or that of his family.  
It was noted that VA must adjust his payments whenever this 
income changes, and that he must notify VA immediately if 
income is received from any other source.  "For example, if 
you start receiving Social Security benefits, report the 
total amount of the check amount plus any Medicare deduction.  
He was also warned that failure to promptly tell VA about 
income changes might create an overpayment which would have 
to be repaid.

4.  As a result of a computer interchange, VA learned that 
the veteran had monthly Social Security Income in the amount 
of $637.

5.  By VA letter dated in June 1998, the RO informed the 
veteran that it proposed to retroactively terminate his 
improved disability pension benefits, based on information 
that he was in receipt of monthly Social Security income, 
effective from December 1, 1997.

6.  By VA letter dated in July 1998, the RO requested that 
the veteran provide a copy of his latest Social Security 
Award Letter; however, he failed to respond.

7.  Termination of his improved disability pension benefits 
created an overpayment in the calculated amount of $5,733.  
VA's Debt Management Center sent a letter to the appellant in 
October 1998, informing him of the overpayment in question 
and his rights with respect to requesting a waiver of the 
resulting debt.

8.  A request for waiver of recovery of the overpayment in 
question was denied by the Committee in April 1999, on the 
basis that the veteran's failure to report his Social 
Security income constituted bad faith and, therefore, waiver 
of the assessed overpayment was precluded by law.

9.  The veteran's failure to notify VA of his receipt of 
Social Security income constitutes a willful failure to 
disclose a material fact with the intent to retain 
eligibility for improved disability pension benefits.


CONCLUSION OF LAW

The creation of the overpayment of disability pension 
benefits, in the calculated amount of $5,733, involved bad 
faith on the part of the veteran and waiver of the recovery 
of the overpayment is therefore precluded.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notwithstanding the recent amendments to the law enacted by 
the Veterans Claims Assistance Act of 2000, no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the amended provisions of the Act 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  For the reasons 
discussed below, the Board finds that the appellant's claim 
lacks legal merit under the law and therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefits sought.

A review of record shows that the veteran filed a claim for 
pension in November 1990.  In March 1991, he completed and 
submitted a VA Form 21-527, Income-Net Worth and Employment 
Statement (In support of claim for Total Disability 
Benefits).  In completing this form, the veteran indicated 
"N/A" in the spaces provided for reporting his and his 
spouse's monthly Social Security income.

By letter from the RO, dated April 25, 1991, the veteran was 
informed that entitlement to VA non-service connected 
disability pension benefits had been established, effective 
December 1, 1990.  The letter further informed the veteran 
the award of pension was based on his reporting that neither 
he nor his spouse had any income from any source.  If the 
veteran or his wife should start to receive Social Security 
or other income from any source, he was instructed to notify 
VA immediately so as not to create an overpayment of 
benefits.

In January 1992, the veteran submitted a VA Form 21-0516, 
Improved Pension Eligibility Verification Report (Veteran 
with Spouse), in which he specifically indicated "0" in the 
spaces provided for designation of his and his spouse's 
income and net worth, to include income derived from Social 
Security.  He was informed that his improved pension benefits 
would be continued by VA letter dated 
January 24, 1992.  The veteran was specifically informed to 
notify VA if there was a change in his income.  

The record reflects that the veteran submitted a similar 
Eligibility Verification reports in 1993 and 1994 in which he 
again indicated "0" in the spaces provided for designation 
of his and his spouse's income and net worth, to include 
income derived from Social Security.   He was again informed 
that his improved disability benefits would be continued by 
VA letter dated in February 1995.  The letter noted that 
information received from a computer match and the evidence 
that he submitted showed that his entitlement to pension 
benefits was unchanged.  He was reminded to report all of his 
income and that of his family on all Eligibility Verification 
Reports that he received from VA.

By letter from the RO, entitled "AN IMPORTANT REMINDER" and 
dated 
August 1, 1997, the veteran was informed that the amount of 
money that he receives from VA is based on many things.  
Changes in income and dependents are the most important.  
Under the heading "CHANGES IN FAMILY INCOME," the veteran 
was reminded that he should tell VA immediately if there is 
any change in his income or that of his family.  It was noted 
that VA must adjust his payments whenever this income 
changes, and that he must notify VA immediately if income is 
received from any other source.  "For example, if you start 
receiving Social Security benefits, report the total amount 
of the check amount plus any Medicare deduction."  He was 
also warned that failure to promptly tell VA about income 
changes might create an overpayment which would have to be 
repaid.

As a result of a computer interchange, VA learned that the 
veteran had monthly Social Security Income in the amount of 
$637.

By VA letter dated in June 1998, the RO informed the veteran 
that it proposed to retroactively terminate his improved 
disability pension benefits, based on information that he was 
in receipt of monthly Social Security income, effective from 
December 1, 1997.

By VA letter dated in July 1998, the RO requested that the 
veteran provide a copy of his latest Social Security Award 
Letter; however, he failed to respond.

A September 1998 Report of Contact indicated that the veteran 
called concerning the letter he received regarding reduction 
of his nonservice-connected pension.  At that time, he was 
told that when he receives Social Security, it is countable 
income.

Termination of his improved disability pension benefits 
created an overpayment in the calculated amount of $5,733.  
VA's Debt Management Center sent a letter to the appellant in 
October 1998, informing him of the overpayment in question 
and his rights with respect to requesting a waiver of the 
resulting debt.  Although a copy of the actual notice letter 
is not of record, the veteran acknowledged receipt of the 
same in both his September 1998 telephone conversation and 
October 1998 waiver request.  Therefore, there is no doubt 
that he was appropriately informed of the overpayment in 
question, as well as his substantive and procedural rights.

The request for waiver of recovery of the overpayment in 
question was denied by the Committee in April 1999, on the 
basis that the veteran's failure to report his Social 
Security income constituted bad faith and, therefore, waiver 
of the assessed overpayment was precluded by law.

In May 1999, the veteran's private attorney submitted a 
notice of disagreement on his behalf wherein it was alleged 
that he telephoned the Regional Office concerning his receipt 
of Social Security income in November of 1997.

To resolve situations such as this one, the Court has defined 
a presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity in procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of the appellant, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations.  Generally, where a veteran contacts VA or vice 
versa, a VA Form 119, Report of Contact, is completed to 
memorialize the substance of the telephone conversation.  In 
the instant case, however, the record does not contain a 
corresponding VA Form 119 dated in November 1997.  Therefore, 
in the absence of clear evidence to the contrary, the 
presumption of regularity requires the Board to presume that 
such a telephone conversation did not take place.

Even if it is assumed ab initio that the veteran had notified 
VA of his Social Security income, such a revelation would be 
still detrimental to his case insofar as he continued to 
negotiate VA checks issued in amounts that he knew that he 
was not entitled to receive.  Moreover, to whatever extent he 
may believe that VA employees either failed to provide 
correct or timely information or provided erroneous advice as 
to his continued entitlement, the Court has held that 
benefits cannot be awarded based upon such circumstances.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (since 
payment of government benefits must be authorized by statute, 
the fact that a claimant may have received erroneous advice 
from a government employee cannot be used to estop the 
government from denying benefits).

In view of the foregoing, the Board further concludes that 
the veteran's improved disability pension award was properly 
terminated and that the overpayment of pension benefits in 
question was properly assessed against him based on the 
statute and regulations cited above.  Having determined that 
the veteran is legitimately indebted to the Government in the 
calculated amount of $5,733, it now remains for the Board to 
consider his request for waiver of recovery of that debt.

In this regard, it is noted that VA law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or, (3) bad 
faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 
1.965(b) (2000).  "Bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b)(2) (2000).  The 
Board's review of the record reflects that the Committee has 
resolved this question against the veteran, finding, in 
essence, that inaction represented the intentional behavior 
to obtain Government benefits to which he was not entitled, 
which is necessary for a finding of fraud, misrepresentation 
or bad faith.

After thoroughly reviewing the evidentiary record, the Board 
finds that the veteran's failure to promptly notify VA of his 
Social Security income involved an intent to seek an unfair 
advantage.  The August 1997 VA letter specifically reminded 
the veteran that he must notify VA immediately if income is 
received from any source and specifically cited to Social 
Security income as an example.  Yet, evidence subsequently 
obtained by VA indicates that he began receiving Social 
Security income in December 1997, some four months later, but 
failed to immediately report this to VA.  In addition, when 
confronted with the matter, he failed to respond to the RO's 
July 1998 request for a copy of his most recent Social 
Security Award letter.

Nonetheless, as evidenced by his September 1998 telephone 
call to VA, the veteran contends that he is entitled to 
waiver of recovery of the overpayment of improved disability 
pension benefits in issue, as he was not adequately informed 
of the duties and responsibilities and that he did not 
understand all of the paperwork that he filed.  As noted 
above, the April 1991 award letter informed the veteran that 
his rate of pension paid depended upon the amount of family 
income which includes his income and that of any dependents. 
It was noted that VA must adjust his payments whenever this 
income changes, and that he must notify VA immediately if 
income is received from any other source than those 
previously noted in the letter. He was also warned that 
failure to promptly tell VA about income changes might create 
an overpayment which would have to be repaid.  He was 
specifically reminded of this fact in an August 1997 VA 
letter.  Notwithstanding, the veteran failed to report that 
he began receiving Social Security benefits in December 1997 
and did not reply to the RO's subsequent request for a copy 
of his most recent Social Security Award letter.  Clearly, 
there is no reasonable excuse presented by the facts which 
prevented the veteran from reporting the necessary 
information to the VA.  Accordingly, further consideration of 
his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000).


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits, in the calculated amount of $5,733, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

